974 F.2d 1344
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Roy JOEY, Defendant-Appellant.
No. 92-10084.
United States Court of Appeals, Ninth Circuit.
Submitted Aug 21, 1992.*Decided Sept. 11, 1992.

Before CHOY, SNEED and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
This case is affirmed on the basis of  United States v. Hadley, 918 F.2d 848, 851 (9th Cir.1990), cert. granted, 112 S.Ct. 1261 (1992).   Although the Supreme Court has granted certiorari in that case, we are bound by our prior decision until the Court decides otherwise.   See United States v. Post, 607 F.2d 847, 851 n. 5 (9th Cir.1979).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3